            Case 5:19-cv-01631-EGS Document 2 Filed 04/22/19 Page 1 of 28



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MARTIN W. NOTHSTEIN,                            :
                                                :
                       Plaintiff,               :
                                                :
       v.                                       :     Civil Action No. 5:19-cv-01631-EGS
                                                :
USA CYCLING,                                    :
                                                :
                       Defendant.               :

                                               ORDER

       AND NOW, this                         day of                   , 2019, upon consideration

of the Motion to Dismiss of Defendant USA Cycling, and any response thereto, it is hereby

ORDERED and DECREED that said Motion it GRANTED. Plaintiff’s Complaint is hereby

dismissed in its entirety, with prejudice.


                                                      BY THE COURT:




                                                                                 , J.
            Case 5:19-cv-01631-EGS Document 2 Filed 04/22/19 Page 2 of 28



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MARTIN W. NOTHSTEIN,                          :
                                              :
                       Plaintiff,             :
                                              :
       v.                                     :      Civil Action No. 5:19-cv-01631-EGS
                                              :
USA CYCLING,                                  :
                                              :
                       Defendant.             :

                         DEFENDANT USA CYCLING, INC.’S
                    MOTION TO DISMISS PLAINTIFF’S COMPLAINT

       Defendant, USA Cycling, Inc. (incorrectly named “USA Cycling”) (hereinafter

“Defendant” or “USA Cycling”), by and through its undersigned counsel, hereby files this Motion

to Dismiss the Complaint filed by Plaintiff Martin W. Nothstein (“Plaintiff” or “Nothstein”),

pursuant to Federal Rule of Civil Procedure 12(b)(6) and in support thereof, avers as follows:

       1.       This action was commenced by Writ of Summons filed in the Court of Common

Pleas of Lehigh County, Pennsylvania, on February 8, 2019. Writ of Summons, Docket Number

(“Dkt. No.”) 1.

       2.       Plaintiff filed his Complaint on March 28, 2019, asserting three counts against USA

Cycling: Defamation (Count I), Invasion of Privacy – False Light (Count II), and Invasion of

Privacy – Intrusion Upon Seclusion (Count III). Complaint (“Compl.”), Dkt. No. 1.

       3.       On April 15, 2019, USA Cycling removed this matter from the Court of Common

Pleas of Lehigh County, Pennsylvania to this Court. Notice of Removal, Dkt. No. 1.

       4.       Plaintiff’s Complaint purports to arise out of alleged defamatory, false, and

misleading statements made concerning Plaintiff, causing him to sustain damages. Compl. at ¶¶

43, 54, 63, 64, 66, and 78, Dkt. No. 1.

       5.       Nothstein asserts he is “the most highly decorated track cycling athlete the United
              Case 5:19-cv-01631-EGS Document 2 Filed 04/22/19 Page 3 of 28



States has ever produced.” Compl. at ¶ 4, Dkt. No. 1.

         6.       Nothstein further avers that following his cycling career, he began a career in

politics, including serving on the Lehigh County Board of Commissioners. Compl. at ¶¶ 8, 9, Dkt.

No. 1.

         7.       The Complaint states that on October 19, 2017, Plaintiff announced his candidacy

for the newly formed Seventh Congressional District, and that eleven days later, “an ‘anonymous

tipster’ contacted USA Cycling and apparently accused Nothstein of engaging in sexual

misconduct eighteen (18) years ago, in or about 2000 during the Olympic Games in Sydney,

Australia.” Compl. at ¶¶ 10, 11, Dkt. No. 1.

         8.       Plaintiff claims that the report was “suspicious” and “was proven to be a total

fabrication.” Compl. at ¶¶ 14, 17, Dkt. No. 1.

         9.       Plaintiff concedes that pursuant to “federal statute and regulations, USA Cycling

was obligated to turn over the report from the anonymous tipster to the U.S. Center for SafeSport

(‘SafeSport’)” for investigation. Compl. at ¶ 19, Dkt. No. 1.

         10.      Plaintiff claims that USA Cycling defamed him and violated his confidentiality and

privacy rights during SafeSport’s investigation by leaking information to the media and falsely

reporting on its website that Plaintiff had been suspended from the sport of cycling due to

disciplinary reasons. Compl. at ¶ 20, Dkt. No. 1.

         11.      Specifically, Plaintiff asserts that on February 9, 2018, USA Cycling listed

Nothstein on a list of suspended cyclists for disciplinary reasons and that the suspension was

indefinite. Compl. at ¶¶ 28-30, Dkt. No. 1.

         12.      Nothstein also alleges that in May 2018, USA Cycling gave a phone interview to

newspaper reporters and revealed that it had received a complaint about Nothstein which was



                                                  2
            Case 5:19-cv-01631-EGS Document 2 Filed 04/22/19 Page 4 of 28



forwarded to SafeSport and that the allegation included sexual misconduct. Compl. at ¶38, Dkt.

No. 1.

         13.    Plaintiff claims that as a result of Defendant’s alleged misconduct, he has sustained

damages including but not limited to injury to his reputation and integrity (Compl. at ¶ 54(b)(c)),

diminished earning capacity (Compl. at ¶ 54(f)), severe emotional and physical distress (Compl.

at ¶ 54(g)); and “other damages” (Compl. at ¶ 78). Plaintiff alleges that these injuries are “severe

and permanent.” Compl. at ¶ 66, Dkt. No. 1.

         14.    Federal Rule of Civil Procedure 12(b)(6) authorizes the filing of a motion to dismiss

where the complaint fails to state a claim upon which relief can be granted. Fed. R. Civ. P.

12(b)(6).

         15.    To survive a motion to dismiss, a complaint must set forth “enough facts to state a

claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).

“A claim has facial plausibility when the pleaded factual content allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009).

         16.    Following Iqbal, the Third Circuit has adopted a two-part analysis for district courts

to follow when presented with a motion to dismiss. “First, the factual and legal elements of a

claim should be separated.” Fowler v. UPMC Shadyside, 578 F.3d 203, 210 (3d Cir. 2009). While

all well-pleaded facts must be accepted as true, the court may disregard any legal conclusions. Id.

Second, the court “must then determine whether the facts alleged in the complaint are sufficient to

show that the plaintiff has a ‘plausible claim for relief.’” Id. at 211 (citing Iqbal, 556 U.S. at 678).

         17.    “[A] complaint must do more than allege the plaintiff’s entitlement to relief. A

complaint has to ‘show’ such an entitlement with its facts.” Id.


                                                   3
          Case 5:19-cv-01631-EGS Document 2 Filed 04/22/19 Page 5 of 28



                     The SSAA Precludes Defamation and Invasion of
             Privacy Claims Against Mandated Reporters Such as USA Cycling

       18.     The SSAA was enacted “to promote a safe environment in sports that is free from

abuse, including emotional, physical, and sexual abuse, of any amateur athlete.” S.R. Rep. No.

115-443 at 1 (2018).

       19.     Consistent with this purpose, Congress designated SafeSport “as the independent

national safe sport organization” for the United States, with jurisdiction over the United States

Olympic Committee (“USOC”) and National Governing Bodies (“NGBs”), including USA

Cycling. 36 U.S.C. § 220541(a)(1).

       20.     SafeSport is charged with developing “training, oversight practices, policies, and

procedures” to prevent sexual abuse of amateur athletes and with establishing “mechanisms that

allow for the reporting, investigation, and resolution . . . of alleged sexual abuse.” 36 U.S.C. §

220541(a)(3)(4).

       21.     In considering the SSAA, the primary concern of Congress, as evidenced in the

legislative history, was to ensure that suspected incidents of abuse are reported. See, e.g., 163

Cong. Rec. H. 4577, 4577 (May 25, 2017).

       22.     Congress recognized the “need to promote a culture of reporting sexual assault

among youth athletes.” 163 Cong. Rec. H. 4520, 4522 (May 24, 2017); see also Id. at 4522 (“We

have too many examples of well-meaning adults remaining silent in the face of child abuse. This

legislation is meant to push Americans to do what is right, even if it is not easy”).

       23.     As enacted, the SSAA requires all adult members of a NGB to “report immediately”

to SafeSport any allegation of child abuse of a minor amateur athlete whenever such members

learn of facts leading them to reasonably suspect the minor athlete has suffered an incident of child

abuse. 36 U.S.C. § 220542(1)(2)(A).


                                                  4
          Case 5:19-cv-01631-EGS Document 2 Filed 04/22/19 Page 6 of 28



        24.     It is clear from the legislative history that Congress intended to impose “mandatory

reporting” obligations upon adults working at NGBs. See 164 Cong. Rec. H. 633, 635 (Jan. 29,

2018) (“This bill expands these mandatory reporting requirements to adults working at national

governing boards. . . “) (emphasis added); Id. at 636 (“This bill requires any individual who

interacts with our amateur athletes to report suspected child abuse . . . If they fail to do so, they

will be held accountable by the new law”); 163 Cong. Rec. H. 4577, 4578 (May 25, 2017) (noting

bill “requires mandatory and immediate reporting of” abuse) (emphasis added).

        25.     Congress did, however, recognize the risk to NGBs that comes with mandatory

reporting requirements and thus, “[t]o minimize the risk . . . of litigation from actions performed

in the course of the investigation, adjudication, and sharing of information of abuse allegations . .

. [the SSAA] would provide certain limitations on liability for [SafeSport], NGBs,” and other

amateur sports organizations. S. R. Rep. 115-443, at 2.

        26.     Congress recognized that access to adequate insurance has been a challenge and

believed that “tort liability exposure should be calibrated to allow [SafeSport] to continue to work

to protect amateur athletes from abuse by limiting the risk of potential litigation arising in the

course of its legitimate activities.” Id. at 3.

        27.     To address these concerns, Congress included the following limitation of liability

provision in the SSAA:

        (1) In general. Except as provided in paragraph (2), an applicable entity shall not
        be liable for damages in any civil action for defamation, libel, slander, or damage
        to reputation arising out of any action or communication, if the action arises from
        the execution of the responsibilities or functions described in this section, section
        220542, or section 220543.

36 U.S.C. § 220541(d) (emphasis added).

        28.     The Legislature contemplated that for this “protection [to] extend not only to



                                                  5
         Case 5:19-cv-01631-EGS Document 2 Filed 04/22/19 Page 7 of 28



actions for defamation, libel, slander, or damage to reputation, but not limited to false light,

intrusion upon seclusion, tortious interference, and abuse of process.” S.R. Rep. 115-443, at 4.

       29.     Nothstein admits that USA Cycling is subject to the SSAA and that “USA Cycling

was obligated to turn over the report from the anonymous tipster to” SafeSport. Compl. at ¶ 19,

Dkt. No. 1 (emphasis added).

       30.     As such, based upon the clear language of the statute and consistent with

congressional intent, USA Cycling is immunized from the defamation and invasion of privacy

claims asserted by Nothstein.

       31.     Although no court has yet addressed the SSAA’s limitation of liability provision,

courts have consistently held that mandatory reporters are immunized from tort liability under

similar statutes, reasoning that such laws were enacted to encourage reporting. Rubinstein v.

Baron, 529 A.2d 1061, 1063 (N.J. Super. 1987); Dobson v. Harris, 530 S.E.2d 829, 835 (N.C.

2000) (“there can be no disincentive to report greater than the spectre of the length and expense of

a lawsuit”); Miller v. Watson Inst., No. GD13-009177, 2013 Pa. Dist. & Cnty. Dec. LEXIS 244

(Allegheny Cnty. Nov. 1, 2013) (finding social worker was mandated reporter of child abuse and

was immune from liability under 23 Pa. C.S. § 6318(a)-(b)); Dunkle v. Children’s Hosp. Med. Ctr.

Of Akron, 5 N.E.3d 131 (Ohio App. 2013) (doctor who reported suspected child abuse had absolute

immunity against claim of defamation arising from participation in judicial proceedings); Ashmore

v. Ashmore, No. 11-5708, 2011 U.S. Dist. LEXIS 130902 (D.N.J. Nov. 10, 2011) (psychologist

immune from defamation claim for child abuse accusations); Zoe v. Impact Sys., No. 08-cv-1483,

2009 U.S. Dist. LEXIS 7906 (M.D. Pa. Feb. 4, 2009) (operator of community home for mentally

disabled individuals was required to report allegations of abuse and was, therefore, immune from

defamation claims); Dodson v. Shelby County Children Servs. Bd., No. 17-96-20, 1997 Ohio App.



                                                 6
          Case 5:19-cv-01631-EGS Document 2 Filed 04/22/19 Page 8 of 28



LEXIS 2017 (Ohio App. Apr. 23, 1997) (county children services board had no discretion as to

whether to report names on sexual offender list and could not be liable for defamation).

        32.     It is beyond peradventure from the extensive legislative history that the

Legislature’s intent in enacting the SSAA was to require that adults involved in amateur athletics,

including members of NGBs, report allegations of abuse immediately and to encourage such

reporting and minimize the inherent risk that comes with such reporting, Congress insulated NGBs

from civil tort liability, including liability for the very claims that Nothstein asserts. To permit

Nothstein to move forward with his claims would undermine congressional intent in enacting the

SSAA.

              Plaintiff’s Claims Are Barred by the One-Year Statute of Limitations

        33.     Actions of “libel, slander or invasion of privacy” are subject to a one-year statute

of limitations, 42 Pa. C.S. § 5523(1), which begins to run from the time the defamatory statement

is uttered. Brown v. DaVita, Inc., No. 09-3892, 2011 U.S. Dist. LEXIS 130933, at *6 (E.D. Pa.

Nov. 14, 2011).

        34.     Whether the statute of limitations has run is generally a question of law for the court

to decide. American Indep. Ins. Co. v. Lederman, No. 97-4153, 2000 U.S. Dist. LEXIS 12351, at

*41 (E.D. Pa. Aug. 28, 2000) (citing Hayward v. Medical Ctr. Of Beaver County, 608 A.2d 1040,

1043 (Pa. 1992)).

        35.     Plaintiff’s Complaint is centered around events that occurred in October 2017,

when USA Cycling, pursuant to the SSAA, reported allegations of sexual misconduct to SafeSport.

Compl. at ¶¶ 10, 11,1 19, Dkt. No. 1.


1
   Paragraph 11 states that the anonymous tipster contacted USA Cycling on October 30, 2018,
eleven days after Nothstein announced his congressional candidacy. The date is clearly a
typographical error and should read October 30, 2017, as Nothstein declared his candidacy in 2017,
not 2018. Compl. at ¶ 10, Dkt. No. 1.
                                                  7
           Case 5:19-cv-01631-EGS Document 2 Filed 04/22/19 Page 9 of 28



         36.    Nothstein did not file this action until February 8, 2019. Writ of Summons, Dkt.

No. 1.

         37.    Thus, to the extent Nothstein’s claims relate to any alleged defamatory statements

made prior to February 8, 2018, such claims are barred by the statute of limitations and must be

dismissed.

                       Plaintiff Failed to Exhaust His Administrative Remedies

         38.    Alternatively, Nothstein’s claims should likewise be dismissed because Nothstein

has failed to exhaust his administrative remedies.

         39.    Failure to exhaust administrative remedies “is in the nature of statute of

limitations.” Jones v. Del. River Stevedores, Inc., No. 18-4276, 2019 U.S. Dist. LEXIS 20364, at

*3 (E.D. Pa. Feb. 7, 2019) (citing Anjelino v. N.Y. Times Co., 200 F.3d 73, 87 (3d Cir. 1999)).

         40.    A failure to exhaust administrative remedies is considered under Fed. R. Civ. P.

12(b)(6). Id.

         41.    The court may, however, “consider facts outside the pleadings and . . . resolve

factual disputes in ruling on [a] motion to dismiss for failure to exhaust administrative remedies.”

Callaghan v. US Ctr. for Safe Sport, No. 2:18-cv-336-FtM-99CM, 2018 U.S. Dist. LEXIS 147006,

at *13-*14 (M.D. Fla. Aug. 29, 2018).

                        The Failure to Exhaust under the Amateur Sports Act

         42.    The Amateur Sports Act (“ASA”), 36 U.S.C. § 220501 et seq., was passed by

Congress in 1978 and created a “hierarchy for the management of amateur Olympic sports in the

United States.” Graham v. United States Anti-Doping Agency, No. 5:10-CV-194-F, 2011 U.S.

Dist. LEXIS 34637, at *10-*11 (E.D. N.C. Mar. 31, 2011).

         43.    At the top of the hierarchy is the USOC, followed by NGBs for each sport. Id.



                                                 8
          Case 5:19-cv-01631-EGS Document 2 Filed 04/22/19 Page 10 of 28



(citing 36 U.S.C. § 220503). The ASA vests the USOC “with power to ‘exercise exclusive

jurisdiction, directly or through constituent members or committees, over all matters pertaining

to the United States participation in the Olympic games.” Id. at *11 (citing 36 U.S.C. §

220503(3)(A)) (emphasis added).

         44.   Pursuant to its statutory directives, the USOC has “established procedures by which

disputes are to be resolved regarding an athlete’s participation in international athletic

competition.” Barnes v. Int’l Amateur Athletic Fed’n, 862 F. Supp. 1537, 1543 (S.D. W. Va.

1993).

         45.   Specifically, Article IX of the USOC Constitution requires to USOC to first attempt

to resolve a dispute and, if unable to do so, permits an athlete to submit the matter to the American

Arbitration Association for resolution. Id. (citing Article IX, USOC Constitution).

         46.   “Congressional intent to require athletes to exhaust their administrative remedies

in regard to eligibility disputes appears evidence given the scope of the [ASA], the specific

statutory mechanisms that have been established for speedy settlement of these disputes, and

congressional intent to establish a centralized, monolithic structure for coordinating amateur

athletics.” Id. at 1544.

         47.   Consequently, courts have consistently dismissed claims from athletes who have

failed to exhaust their administrative remedies. See Barnes, 862 F. Supp. at 1546 (dismissing

claims asserted by an Olympic shot putter who was suspended after allegedly testing positive for

steroids and noting that the ASA established “a comprehensive mechanism for the resolution of

disputes which furnishes the athlete the opportunity to pursue his claim through two different

appellate levels . . . and the right to have the matter sent to binding arbitration”); Pliuskaitis v.

USA Swimming, Inc., 243 F. Supp. 3d 1217 (D. Utah 2017) (claims asserted by swimming coach



                                                 9
         Case 5:19-cv-01631-EGS Document 2 Filed 04/22/19 Page 11 of 28



related to suspension for sexual misconduct were dismissed for failure to exhaust administrative

remedies); Lee v. United States Taekwondo Union, 331 F. Supp. 2d 1252 (D. Haw. 2004) (claims

by former Olympic coach that he was improperly removed dismissed for failure to exhaust

administrative remedies); Reynolds v. Athletics Congress of USA, No. 91-3285, 1991 U.S. App.

LEXIS 12277 (6th Cir. Jun 11, 1991) (claims dismissed due to failure of athlete to exhaust

administrative remedies under ASA); Deveraux v. Amateur Softball Ass’n, 768 F. Supp. 618, 624

(S.D. Ohio 1991) (plaintiff’s failure to exhaust administrative remedies under ASA “creates a

situation whereby the Court’s involvement is premature”).

       48.     Courts have broadly interpreted claims related to an athlete’s eligibility. See, e.g.,

Graham, 2011 U.S. Dist. LEXIS 34637 at *15-*16 (finding plaintiff was required to exhaust

administrative remedies because although he “labeled his claims as violations under the

Constitution and the state law of slander, his claim undoubtedly challenges his eligibility to

participate as a coach to amateur Olympic athletes” and fell within the “exclusive parameters” of

the ASA) (emphasis in original); Slaney v. Int’l Amateur Ath. Fed’n, 244 F.3d 580, 596 (7th Cir.

2001) (athlete’s claims “whether framed as breach of contract, negligence, breach of fiduciary

duty, fraud, constructive fraud, or negligent misrepresentation, are actually challenges to the

method by which the USOC determines eligibility of athletes” and were properly dismissed for

failure to exhaust administrative remedies).

               The Failure to Exhaust under the Safe Sport Authorization Act

       49.     Against this backdrop, exhaustion of administrative remedies has also been

required with respect to the SSAA. Callaghan, 2008 U.S. Dist. LEXIS 147006, at *18 (finding

exhaustion requirement under SSAA).

       50.     Regardless of the label Nothstein has given his claims, it is clear from the



                                                10
         Case 5:19-cv-01631-EGS Document 2 Filed 04/22/19 Page 12 of 28



allegations of the Complaint that Nothstein is challenging the method by which USA Cycling

determines eligibility of its athletes and investigates allegations of sexual abuse.

       51.     Specifically, Nothstein claims USA Cycling wrongfully placed him on indefinite

suspension for disciplinary reasons and that USA Cycling “violated his confidentiality and privacy

rights during the pendency of the Safesport investigation.” Compl. at ¶¶ 24, 28-30, Dkt. No. 1.

Those allegations clearly step upon the toes of the USOC and SafeSport, who have been charged

with providing “swift resolution of conflicts and disputes involving amateur athletes.” 36 U.S.C.

§ 220503(8).

       52.     SafeSport is in the best position to determine whether its rules have been violated

and whether the case should proceed to arbitration.

       53.     As the plaintiff in Callaghan, Nothstein is free to “raise his objections to the scope

of what may be considered at arbitration, which could include . . . procedural concerns raised in

this lawsuit.” Callaghan, 2018 U.S. Dist. LEXIS 147006, at *18.

       54.      Because Nothstein fails to allege that he has exhausted his administrative remedies

under the ASA and/or SSAA and has not done so, his claims must be dismissed.




                                                 11
         Case 5:19-cv-01631-EGS Document 2 Filed 04/22/19 Page 13 of 28



       WHEREFORE, Defendant USA Cycling respectfully requests that this Honorable Court

grant its Motion and enter an order dismissing Plaintiff’s Complaint in its entirety.

                                              Respectfully submitted,

                                              GORDON REES SCULLY MANSUKHANI LLP


                                              BY:     s/ Alexander Nemiroff
                                                      Alexander Nemiroff (Attorney ID 92250)
                                                      Sara Anderson Frey (Attorney ID 82835)
                                                      Three Logan Square
                                                      1717 Arch Street, Suite 610
                                                      Philadelphia, PA 19103
                                                      (267) 602-2040/(215) 717-4009
                                                      (215) 693-6650 (facsimile)
                                                      anemiroff@grsm.com
                                                      sfrey@grsm.com

Date: April 22, 2019                                  Attorneys for Defendant USA Cycling, Inc.




                                                 12
         Case 5:19-cv-01631-EGS Document 2 Filed 04/22/19 Page 14 of 28



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MARTIN W. NOTHSTEIN,                          :
                                              :
                       Plaintiff,             :
                                              :
       v.                                     :       Civil Action No. 5:19-cv-01631-EGS
                                              :
USA CYCLING,                                  :
                                              :
                       Defendant.             :

              BRIEF IN SUPPORT OF DEFENDANT USA CYCLING, INC.’S
                  MOTION TO DISMISS PLAINTIFF’S COMPLAINT

       Defendant, USA Cycling, Inc. (incorrectly named “USA Cycling”) (hereinafter

“Defendant” or “USA Cycling”), by and through its undersigned counsel, hereby submits this Brief

in Support of its Motion to Dismiss the Complaint filed by Plaintiff Martin W. Nothstein

(“Plaintiff” or “Nothstein”). For the following reasons, Plaintiff’s Complaint fails to set forth a

claim upon which relief may be granted and should, therefore, be dismissed pursuant to Federal

Rule of Civil Procedure 12(b)(6).

I.     INTRODUCTION

       Plaintiff, a former Olympic athlete, seeks to hold USA Cycling liable for defamation and

invasion of privacy in connection with allegations of sexual misconduct received by USA Cycling.

Plaintiff concedes that USA Cycling was mandated under federal law, the Safe Sport Authorization

Act of 2017 (“SSAA”) to report these allegations. Nonetheless, Plaintiff seeks to hold USA

Cycling liable for such mandated reporting, despite the SSAA’s limitation of liability provision

which immunizes USA Cycling from tort liability arising out of its mandated reporting obligations.

As such, Plaintiff’s claims are precluded and should be dismissed.

       Alternatively, even if not precluded under the SSAA, many of the claims set forth by

Plaintiff are precluded by the one-year statute of limitations for defamation and invasion of privacy
           Case 5:19-cv-01631-EGS Document 2 Filed 04/22/19 Page 15 of 28



claims.     Any remaining claims must be dismissed due to Plaintiff’s failure to exhaust

administrative remedies. For the following reasons, USA Cycling’s Motion to Dismiss should be

granted and Plaintiff’s Complaint should be dismissed.

II.       FACTUAL BACKGROUND1

          Plaintiff commenced this action against USA Cycling by Writ of Summons filed in the

Court of Common Pleas of Lehigh County, Pennsylvania on February 8, 2019. Writ of Summons,

Docket Number (“Dkt. No.”) 1. Plaintiff filed his Complaint on March 28, 2019, asserting three

counts against USA Cycling: Defamation (Count I), Invasion of Privacy – False Light (Count II),

and Invasion of Privacy – Intrusion Upon Seclusion (Count III). Complaint (“Compl.”), Dkt. No.

1. On April 15, 2019, USA Cycling removed this matter from the Court of Common Pleas of

Lehigh County, Pennsylvania to this Court. Notice of Removal, Dkt. No. 1.

          Plaintiff’s Complaint arises out of alleged defamatory, false, and misleading statements

made concerning Plaintiff, causing him to sustain damages. Compl. at ¶¶ 43, 54, 63, 64, 66, and

78, Dkt. No. 1. Plaintiff asserts he is “the most highly decorated track cycling athlete the United

States has ever produced.”2 Compl. at ¶ 4, Dkt. No. 1. Plaintiff avers that following his cycling

career, he began a career in politics, including serving on the Lehigh County Board of

Commissioners. Compl. at ¶¶ 8, 9, Dkt. No. 1. The Complaint states that on October 19, 2017,

Plaintiff announced his candidacy for the newly formed Seventh Congressional District. Compl.

at ¶ 10, Dkt. No. 1.

          Plaintiff alleges that eleven days after he announced his candidacy, “an ‘anonymous tipster’


1
  Facts taken directly from Plaintiff’s Complaint shall be considered true for the purposes of this
motion only. USA Cycling reserves the right to contest the truth of each and every allegation
(factual or otherwise) contained in the Complaint should this motion be denied.

2
 In actuality, Sarah Hammer is the most decorated track cycling athlete the United States has ever
produced. http://www.teamusa.org/usa-cycling/athletes/sarah-hammer (last visited 4/22/2019).
                                                   2
         Case 5:19-cv-01631-EGS Document 2 Filed 04/22/19 Page 16 of 28



contacted USA Cycling and apparently accused Nothstein of engaging in sexual misconduct

eighteen (18) years ago, in or about 2000 during the Olympic Games in Sydney, Australia.”

Compl. at ¶ 11, Dkt. No. 1. Plaintiff claims that the report was “suspicious” and “was proven to

be a total fabrication.” Compl. at ¶¶ 14, 17, Dkt. No. 1. Plaintiff further alleges that pursuant to

“federal statute and regulations, USA Cycling was obligated to turn over the report from the

anonymous tipster to the U.S. Center for SafeSport (‘SafeSport’)” for investigation. Compl. at ¶

19, Dkt. No. 1. Plaintiff claims that USA Cycling defamed him and violated his confidentiality

and privacy rights during the SafeSport investigation by leaking information to the media and

falsely reporting on its website that Plaintiff had been suspended from the sport of cycling due to

disciplinary reasons. Compl. at ¶ 20, Dkt. No. 1.

       Specifically, Plaintiff asserts that on February 9, 2018, USA Cycling listed Nothstein on a

list of suspended cyclists for disciplinary reasons and that the suspension was indefinite. Compl.

at ¶¶ 28-30, Dkt. No. 1. Plaintiff also alleges that in May 2018, USA Cycling gave a phone

interview to newspaper reporters and revealed that it had received a complaint about Nothstein

which was forwarded to SafeSport and that the allegation included sexual misconduct. Compl. at

¶38, Dkt. No. 1.

       Plaintiff claims that as a result of Defendant’s alleged misconduct, he has sustained

damages including but not limited to injury to his reputation and integrity (Compl. at ¶ 54(b)(c)),

diminished earning capacity (Compl. at ¶ 54(f)), severe emotional and physical distress (Compl.

at ¶ 54(g)); and “other damages” (Compl. at ¶ 78). Plaintiff alleges that these injuries are “severe

and permanent.” Compl. at ¶ 66, Dkt. No. 1.




                                                 3
         Case 5:19-cv-01631-EGS Document 2 Filed 04/22/19 Page 17 of 28



III.    LEGAL ARGUMENT

        A.      Standard of Review

        Federal Rule of Civil Procedure 12(b)(6) authorizes the filing of a motion to dismiss where

the complaint fails to state a claim upon which relief can be granted. Fed. R. Civ. P. 12(b)(6). To

survive a motion to dismiss, a complaint must set forth “enough facts to state a claim to relief that

is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim has

facial plausibility when the pleaded factual content allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009). A plaintiff must provide more than a formulaic recitation of a claim’s elements that

amount to mere labels and conclusions. Id.

        Following Iqbal, the Third Circuit has adopted a two-part analysis for district courts to

follow when presented with a motion to dismiss. “First, the factual and legal elements of a claim

should be separated.” Fowler v. UPMC Shadyside, 578 F.3d 203, 210 (3d Cir. 2009). While all

well-pleaded facts must be accepted as true, the court may disregard any legal conclusions. Id.

Second, the court “must then determine whether the facts alleged in the complaint are sufficient to

show that the plaintiff has a ‘plausible claim for relief.’” Id. at 211 (citing Iqbal, 556 U.S. at 678).

Thus, “a complaint must do more than allege the plaintiff’s entitlement to relief. A complaint has

to ‘show’ such an entitlement with its facts.” Id.

        Nothstein’s Complaint fails to set forth a claim against USA Cycling upon which relief

may be granted as a matter of law. First, Nothstein’s claims are precluded under the SSAA, which

immunizes mandated reporters such as USA Cycling from civil actions for defamation. Second,

even if not precluded by the SSAA, many of Plaintiff’s claims are barred by the one-year statute




                                                   4
         Case 5:19-cv-01631-EGS Document 2 Filed 04/22/19 Page 18 of 28



of limitations.     Finally, as to any remaining claims, Nothstein has failed to exhaust his

administrative remedies. Dismissal, therefore, is warranted.

       B.         The SSAA Precludes Defamation and Invasion of Privacy Claims Against
                  Mandated Reporters Such as USA Cycling

       The SSAA was enacted “to promote a safe environment in sports that is free from abuse,

including emotional, physical, and sexual abuse, of any amateur athlete.” S.R. Rep. No. 115-443

at 1 (2018). Consistent with this purpose, Congress designated SafeSport “as the independent

national safe sport organization” for the United States, with jurisdiction over the United States

Olympic Committee (“USOC”) and National Governing Bodies (“NGBs”), including USA

Cycling. 36 U.S.C. § 220541(a)(1). SafeSport is charged with developing “training, oversight

practices, policies, and procedures” to prevent sexual abuse of amateur athletes and with

establishing “mechanisms that allow for the reporting, investigation, and resolution . . . of alleged

sexual abuse.” 36 U.S.C. § 220541(a)(3)(4).

       In considering the SSAA, the primary concern of Congress, as evidenced in the legislative

history, was to ensure that suspected incidents of abuse are reported. Representative Sheila

Jackson Lee noted that the bill:

       requires that personnel and employees of national governing bodies recognized by
       the U.S. Olympic Committee report suspected incidents of child abuse, including
       sexual abuse, . . . The importance of this is to cease, end, stop, never have it again
       for those victims – never report or hold it for years and years – who are impacted
       psychologically and impacted for the rest of their life. Really, that is what has been
       happening in years past.

163 Cong. Rec. H. 4577, 4577 (May 25, 2017). Congress heard testimony from scores of athletes

who had been subjected to unreported abuse, who spoke about the devastating impact the abuse

had on their lives. See Cong. Rec. H. 633, 641-43 (Jan. 29, 2018). Congress recognized the “need

to promote a culture of reporting sexual assault among youth athletes.” 163 Cong. Rec. H. 4520,

4522 (May 24, 2017); see also Id. at 4522 (“We have too many examples of well-meaning adults

                                                 5
          Case 5:19-cv-01631-EGS Document 2 Filed 04/22/19 Page 19 of 28



remaining silent in the face of child abuse. This legislation is meant to push Americans to do what

is right, even if it is not easy”).

        As enacted, the SSAA requires all adult members of a NGB to “report immediately” to

SafeSport any allegation of child abuse of a minor amateur athlete whenever such members learn

of facts leading them to reasonably suspect the minor athlete has suffered an incident of child

abuse. 36 U.S.C. § 220542(1)(2)(A). It is clear from the legislative history that Congress intended

to impose “mandatory reporting” obligations upon adults working at NGBs. See 164 Cong. Rec.

H. 633, 635 (Jan. 29, 2018) (“This bill expands these mandatory reporting requirements to adults

working at national governing boards. . .”) (emphasis added); Id. at 636 (“This bill requires any

individual who interacts with our amateur athletes to report suspected child abuse . . . If they fail

to do so, they will be held accountable by the new law”); 163 Cong. Rec. H. 4577, 4578 (May 25,

2017) (noting bill “requires mandatory and immediate reporting of” abuse) (emphasis added).

        Congress did, however, recognize the risk to NGBs that comes with mandatory reporting

requirements. “To minimize the risk . . . of litigation from actions performed in the course of the

investigation, adjudication, and sharing of information of abuse allegations . . . [the SSAA] would

provide certain limitations on liability for [SafeSport], NGBs,” and other amateur sports

organizations. S. R. Rep. 115-443, at 2. Congress recognized that access to adequate insurance

has been a challenge and believed that “tort liability exposure should be calibrated to allow

[SafeSport] to continue to work to protect amateur athletes from abuse by limiting the risk of

potential litigation arising in the course of its legitimate activities.” Id. at 3. To address these

concerns, Congress included the following limitation of liability provision in the SSAA:

        (1) In general. Except as provided in paragraph (2), an applicable entity shall not
        be liable for damages in any civil action for defamation, libel, slander, or damage
        to reputation arising out of any action or communication, if the action arises from
        the execution of the responsibilities or functions described in this section, section


                                                 6
         Case 5:19-cv-01631-EGS Document 2 Filed 04/22/19 Page 20 of 28



       220542, or section 220543.

36 U.S.C. § 220541(d) (emphasis added). The Legislature contemplated that for this “protection

[to] extend not only to actions for defamation, libel, slander, or damage to reputation, but not

limited to false light, intrusion upon seclusion, tortious interference, and abuse of process.” S.R.

Rep. 115-443, at 4.

        Based upon the above provision and legislative history, it is clear that the claims asserted

against USA Cycling are precluded. Indeed, Nothstein admits that USA Cycling is subject to the

SSAA and that “USA Cycling was obligated to turn over the report from the anonymous tipster

to” SafeSport. Compl. at ¶ 19, Dkt. No. 1 (emphasis added). As such, USA Cycling is immunized

from the defamation and invasion of privacy claims asserted by Nothstein.

       Research reveals only two reported cases discussing the SSAA since its enactment last

year, neither of which address the limitation of liability provision.3 Nonetheless, courts have

consistently held that mandatory reporters are immunized from tort liability under similar statutes,

reasoning that such laws were enacted to encourage reporting. Rubinstein v. Baron, 529 A.2d

1061, 1063 (N.J. Super. 1987). As one court aptly stated “there can be no disincentive to report

greater than the specter of the length and expense of a lawsuit.” Dobson v. Harris, 530 S.E.2d

829, 835 (N.C. 2000); see also Miller v. Watson Inst., No. GD13-009177, 2013 Pa. Dist. & Cnty.

Dec. LEXIS 244 (Allegheny Cnty. Nov. 1, 2013) (finding social worker was mandated reporter of

child abuse and was immune from liability under 23 Pa. C.S. § 6318(a)-(b)); Dunkle v. Children’s

Hosp. Med. Ctr. Of Akron, 5 N.E.3d 131 (Ohio App. 2013) (doctor who reported suspected child

abuse had absolute immunity against claim of defamation arising from participation in judicial



3
 Gonzalez v. United States Ctr. for SafeSport, No. 18-61190-Civ-Scola, 2019 U.S. Dist. LEXIS
45126 (S.D. Fla. Mar. 28, 2019); Callaghan v. US Ctr. for SafeSport, No. 2:18-cv-336-FtM-99CM
(M.D. Fla. Aug. 29, 2018).
                                                 7
         Case 5:19-cv-01631-EGS Document 2 Filed 04/22/19 Page 21 of 28



proceedings); Ashmore v. Ashmore, No. 11-5708, 2011 U.S. Dist. LEXIS 130902 (D.N.J. Nov. 10,

2011) (psychologist immune from defamation claim for child abuse accusations); Zoe v. Impact

Sys., No. 08-CV-1483, 2009 U.S. Dist. LEXIS 7906 (M.D. Pa. Feb. 4, 2009) (operator of

community home for mentally disabled individuals was required to report allegations of abuse and

was, therefore, immune from defamation claims); Dodson v. Shelby County Children Servs. Bd.,

No. 17-96-20, 1997 Ohio App. LEXIS 2017 (Ohio App. Apr. 23, 1997) (county children services

board had no discretion as to whether to report names on sexual offender list and could not be

liable for defamation).

       It is beyond peradventure from the extensive legislative history that the Legislature’s intent

in enacting the SSAA was to require that adults involved in amateur athletics, including members

of NGBs, report allegations of abuse immediately. To encourage such reporting and minimize the

inherent risk that comes with such reporting, Congress insulated NGBs from civil tort liability,

including liability for the very claims that Nothstein asserts. To permit Nothstein to move forward

with his claims would undermine congressional intent in enacting the SSAA and only serve to

deter such reporting.

       Nothstein concedes that USA Cycling was obligated to report the allegations of sexual

misconduct from the “anonymous tipster” to SafeSport. Compl. at ¶ 19, Dkt. No. 1. The SSAA

precludes liability for defamation and invasion of privacy torts for such reporting. As such,

Nothstein has failed to state a claim upon which relief may be granted and the Complaint should

be dismissed.

       C.       Plaintiff’s Claims Are Barred by the One-Year Statute of Limitations

       Plaintiff’s Complaint is centered around events that occurred in October 2017, when USA

Cycling, pursuant to the SSAA, reported allegations of sexual misconduct to SafeSport. Compl.



                                                 8
         Case 5:19-cv-01631-EGS Document 2 Filed 04/22/19 Page 22 of 28



at ¶¶ 10, 11,4 19, Dkt. No. 1. Because these events occurred more than one year before Plaintiff

initiated his lawsuit, they are barred by the statute of limitations.

        Actions of “libel, slander or invasion of privacy” are subject to a one-year statute of

limitations. 42 Pa. C.S. § 5523(1). The statute of limitations begins to run from the time the

defamatory statement is uttered. Brown v. DaVita, Inc., No. 09-3892, 2011 U.S. Dist. LEXIS

130933, at *6 (E.D. Pa. Nov. 14, 2011). Whether the statute of limitations has run is generally a

question of law for the court to decide. American Indep. Ins. Co. v. Lederman, No. 97-4153, 2000

U.S. Dist. LEXIS 12351, at *41 (E.D. Pa. Aug. 28, 2000) (citing Hayward v. Medical Ctr. Of

Beaver County, 608 A.2d 1040, 1043 (Pa. 1992)).

        Here, the Complaint alleges that USA Cycling defamed Nothstein in October 2017 when

it reported allegations of sexual misconduct to SafeSport. Compl. at ¶ 20, Dkt. No. 1. Nothstein

did not file this action until February 8, 2019. Writ of Summons, Dkt. No. 1. Thus, to the extent

Nothstein’s claims relate to any alleged defamatory statements made prior to February 8, 2018,

such claims are barred by the statute of limitations and must be dismissed.

        D.      Plaintiff Failed to Exhaust His Administrative Remedies

        Alternatively, Nothstein’s claims should likewise be dismissed because Nothstein has

failed to exhaust his administrative remedies.

                a.      The Standard for Dismissal for Failure to Exhaust

        Failure to exhaust administrative remedies “is in the nature of statute of limitations.” Jones

v. Del. River Stevedores, Inc., No. 18-4276, 2019 U.S. Dist. LEXIS 20364, at *3 (E.D. Pa. Feb. 7,

2019) (citing Anjelino v. N.Y. Times Co., 200 F.3d 73, 87 (3d Cir. 1999)). A failure to exhaust


4
   Paragraph 11 states that the anonymous tipster contacted USA Cycling on October 30, 2018,
eleven days after Nothstein announced his congressional candidacy. The date is clearly a
typographical error and should read October 30, 2017, as Nothstein declared his candidacy in 2017,
not 2018. Compl. at ¶ 10, Dkt. No. 1.
                                                   9
         Case 5:19-cv-01631-EGS Document 2 Filed 04/22/19 Page 23 of 28



administrative remedies is considered under Fed. R. Civ. P. 12(b)(6). Id. The court may, however,

“consider facts outside the pleadings and . . . resolve factual disputes in ruling on [a] motion to

dismiss for failure to exhaust administrative remedies.” Callaghan, 2018 U.S. Dist. LEXIS

147006, at *13-*14.

               b.      The Failure to Exhaust under the Amateur Sports Act

       The Amateur Sports Act (“ASA”), 36 U.S.C. § 220501 et seq., was passed by Congress in

1978 and created a “hierarchy for the management of amateur Olympic sports in the United

States.” Graham v. United States Anti-Doping Agency, No. 5:10-CV-194-F, 2011 U.S. Dist.

LEXIS 34637, at *10-*11 (E.D. N.C. Mar. 31, 2011). At the top of the hierarchy is the USOC,

followed by NGBs for each sport. Id. (citing 36 U.S.C. § 220503). The ASA vests the USOC

“with power to ‘exercise exclusive jurisdiction, directly or through constituent members or

committees, over all matters pertaining to the United States participation in the Olympic games.”

Id. at *11 (citing 36 U.S.C. § 220503(3)(A)) (emphasis added).

       Pursuant to its statutory directives, the USOC has “established procedures by which

disputes are to be resolved regarding an athlete’s participation in international athletic

competition.” Barnes v. Int’l Amateur Athletic Fed’n, 862 F. Supp. 1537, 1543 (S.D.W. Va. 1993).

Specifically, Article IX of the USOC Constitution requires the USOC to first attempt to resolve a

dispute and, if unable to do so, permits an athlete to submit the matter to the American Arbitration

Association for resolution. Id. (citing Article IX, USOC Constitution). “Congressional intent to

require athletes to exhaust their administrative remedies in regard to eligibility disputes appears

evidence given the scope of the [ASA], the specific statutory mechanisms that have been

established for speedy settlement of these disputes, and congressional intent to establish a

centralized, monolithic structure for coordinating amateur athletics.” Id. at 1544.



                                                10
         Case 5:19-cv-01631-EGS Document 2 Filed 04/22/19 Page 24 of 28



       Consequently, courts have consistently dismissed claims by athletes who have failed to

exhaust their administrative remedies. For example, in Barnes, the court dismissed claims asserted

by an Olympic shot putter who was suspended after allegedly testing positive for steroids. 862 F.

Supp. at 1539. The court noted that the ASA established “a comprehensive mechanism for the

resolution of disputes which furnishes the athlete the opportunity to pursue his claim through two

different appellate levels . . . and the right to have the matter sent to binding arbitration.” Id. at

1546; see also Pliuskaitis v. USA Swimming, Inc., 243 F. Supp. 3d 1217 (D. Utah 2017) (claims

asserted by swimming coach related to suspension for sexual misconduct were dismissed for

failure to exhaust administrative remedies); Lee v. United States Taekwondo Union, 331 F. Supp.

2d 1252 (D. Haw. 2004) (claims by former Olympic coach that he was improperly removed

dismissed for failure to exhaust administrative remedies); Reynolds v. Athletics Congress of USA,

No. 91-3285, 1991 U.S. App. LEXIS 12277 (6th Cir. Jun 11, 1991) (claims dismissed due to failure

of athlete to exhaust administrative remedies under ASA); Deveraux v. Amateur Softball Ass’n,

768 F. Supp. 618, 624 (S.D. Ohio 1991) (plaintiff’s failure to exhaust administrative remedies

under ASA “creates a situation whereby the Court’s involvement is premature”).

       Courts have broadly interpreted claims related to an athlete’s eligibility. In Graham, the

plaintiff filed suit asserting claims of slander and violation of his constitutional rights against the

United States Doping Agency (“USADA”) after the USADA alleged the plaintiff willing provided

steroids to athletes and banned him for life. 2011 U.S. Dist. LEXIS 34637 at *1-*2. The USADA

filed a motion to dismiss based on the plaintiff’s failure to exhaust administrative remedies. The

plaintiff argued that his claims of slander and constitutional violations fell outside the purview of

the ASA. The court disagreed, finding that “all of these claims are premised on challenging

Graham’s eligibility, namely, the lifetime ban imposed on Graham as a coach for amateur athletes



                                                  11
         Case 5:19-cv-01631-EGS Document 2 Filed 04/22/19 Page 25 of 28



in Olympic sports.” Id. at *15. Thus, although Graham “labeled his claims as violations under

the Constitution and the state law of slander, his claim undoubtedly challenges his eligibility to

participate as a coach to amateur Olympic athletes” and fell within the “exclusive parameters” of

the ASA. Id. (emphasis in original); see also Slaney v. Int’l Amateur Ath. Fed’n, 244 F.3d 580,

596 (7th Cir. 2001) (athlete’s claims “whether framed as breach of contract, negligence, breach of

fiduciary duty, fraud, constructive fraud, or negligent misrepresentation, are actually challenges to

the method by which the USOC determines eligibility of athletes” and were properly dismissed

for failure to exhaust administrative remedies).

               c.      The Failure to Exhaust under the Safe Sport Authorization Act

       Against this backdrop, exhaustion of administrative remedies has also been required with

respect to the SSAA. In one of the two decisions deciphering the SSAA since its enactment last

year, the court dismissed the athlete’s claims for failing to exhaust administrative remedies.

Callaghan, 2018 U.S. Dist. LEXIS 147006, at *18. There, the plaintiff, an Olympic figure skating

coach, filed suit against SafeSport, alleging that SafeSport violated its own rules and procedures

in investigating allegations of sexual misconduct filed against plaintiff. Id. at *1. SafeSport filed

a motion to dismiss arguing, among other things, that the plaintiff failed to exhaust his

administrative remedies. Although recognizing there was no explicit mention of administrative

exhausting in the SSAA, the court noted that the “USOC has exclusive jurisdiction . . . to determine

all matters pertaining to athlete eligibility.” Id. at *14. “In turn,” the court continued, “Safe Sport

has exclusive authority over actual or suspected sexual misconduct.” Id. As part of its statutory

duties, SafeSport, along with the USOC, has “developed an investigatory process that is conducted

by individuals with the requisite expertise to fairly adjudicate the allegations of sexual abuse.” Id.

The court could not see any reason “why an exhaustion requirement should not apply in this case.”



                                                   12
         Case 5:19-cv-01631-EGS Document 2 Filed 04/22/19 Page 26 of 28



Id. at *14-*15.

        The court rejected the plaintiff’s argument that he was not required to exhaust

administrative remedies for his claims that SafeSport breached its own rules in instituting the

interim suspension against him. Id. at *15. The court examined the Supplementary Rules for U.S.

Olympic and Paralympic Safe Sport Arbitrations, which provide that arbitration “shall” resolve

whether a party has violated the Safe Sport Code and/or the appropriate sanction, if any. Id. at

*17. The court further noted that the arbitrator has the power to rule on the arbitration body’s

jurisdiction and thus, the plaintiff could raise his objections to the scope of what may be considered

at arbitration. Id. at *18.

        Regardless of the label Nothstein has given his claims, it is clear from the allegations of

the Complaint that Nothstein is challenging the method by which USA Cycling determines

eligibility of its athletes and investigates allegations of sexual abuse. Specifically, Nothstein

claims USA Cycling wrongfully placed him on indefinite suspension for disciplinary reasons and

that USA Cycling “violated his confidentiality and privacy rights during the pendency of the

Safesport investigation.” Compl. at ¶¶ 24, 28-30, Dkt. No. 1. Those allegations clearly step upon

the toes of the USOC and SafeSport, who have been charged with providing “swift resolution of

conflicts and disputes involving amateur athletes.” 36 U.S.C. § 220503(8).

        SafeSport is in the best position to determine whether its rules have been violated and

whether the case should proceed to arbitration. As the plaintiff in Callaghan, Nothstein is free to

“raise his objections to the scope of what may be considered at arbitration, which could include . .

. procedural concerns raised in this lawsuit.” Callaghan, 2018 U.S. Dist. LEXIS 147006, at *18.

Because Nothstein fails to allege that he has exhausted his administrative remedies under the ASA

and/or SSAA and has not done so, his claims must be dismissed.



                                                 13
         Case 5:19-cv-01631-EGS Document 2 Filed 04/22/19 Page 27 of 28



IV.     CONCLUSION

        For all the foregoing reasons, Defendant USA Cycling respectfully requests that this

Honorable Court grant its Motion to Dismiss and enter an order dismissing Plaintiff’s Complaint

in its entirety, with prejudice.

                                           Respectfully submitted,

                                           GORDON REES SCULLY MANSUKHANI LLP


                                           BY:     s/ Alexander Nemiroff
                                                   Alexander Nemiroff (Attorney ID 92250)
                                                   Sara Anderson Frey (Attorney ID 82835)
                                                   Three Logan Square
                                                   1717 Arch Street, Suite 610
                                                   Philadelphia, PA 19103
                                                   (267) 602-2040/(215) 717-4009
                                                   (215) 693-6650 (facsimile)
                                                   anemiroff@grsm.com
                                                   sfrey@grsm.com

Date: April 22, 2019                               Attorneys for Defendant USA Cycling, Inc.




                                              14
        Case 5:19-cv-01631-EGS Document 2 Filed 04/22/19 Page 28 of 28



                                CERTIFICATE OF SERVICE

       I, Alexander Nemiroff, Esquire, hereby certify that on the 22nd day of April, 2019, I caused

to be served a true and correct copy of the foregoing Motion to Dismiss and Brief in Support of

Motion to Dismiss upon the following counsel via the court’s ECF service:

David P. Heim, Esquire
George Bochetto, Esquire
Bochetto & Lentz, P.C.
1524 Locust Street
Philadelphia, PA 19102



                                                     s/ Alexander Nemiroff
